--------------------------------------------------------------------------------

Exhibit 10.1
 
YOU ON DEMAND HOLDINGS, INC.


AMENDMENT NO. 3 TO
CONVERTIBLE PROMISSORY NOTE
 
This AMENDMENT NO. 3 TO CONVERTIBLE PROMISSORY NOTE (the “Amendment”), effective
as of May 10, 2013 (the “Effective Date”), is by and among YOU ON DEMAND
HOLDINGS, INC., a Nevada corporation (the “Company”), and SHANE MCMAHON (the
“Payee”).
 
WHEREAS, the Company and the Payee are parties to that certain Convertible
Promissory Note of the Company, dated as of May 10, 2012, as amended as of May
18, 2012 and as of October 19, 2012, in principal amount of $3,000,000.00 (the
“Note”); and
 
WHEREAS, the Company and the Payee desire to amend the Note as provided herein;
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.           Effective as of the Effective Date, Section 2(a) of the Note shall
be deleted in its entirety and, in lieu thereof, the following new Section 2(a)
is inserted:
 
Payments.    The Principal Amount and all accrued interest on this Note are due
and payable to Payee, by wire transfer of immediately available Funds on
November 10, 2013; provided, however, that the net proceeds of any financing of
equity or equity-linked securities of the Company occurring on or before such
date will be used to repay the Note until the full amount of the Note, and all
accrued interest on the Note, is repaid.
 
2.           Effective as of the Effective Date, Section 2(c) of the Note shall
be deleted in its entirety and, in lieu thereof, the following new Section 2(c)
is inserted:
 
Optional Prepayments.  The Company may, at any time and from time to time
without premium or penalty, prepay all or any portion of the outstanding
Principal Amount of this Note together with all accrued and unpaid interest due
thereon.  Any prepayment of the Principal Amount will not affect the obligation
of the Company to make subsequent scheduled payments of the unpaid Principal
Amount at the times and in the amounts required until this Note is paid in full.
 
3.           Except as expressly amended by this Amendment, the terms and
conditions of the Note are hereby confirmed and shall remain in full force and
effect without impairment or modification.
 
4.           This Amendment shall be governed by and construed in accordance
with the laws of the State of New York without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.
 
5.           This Amendment may be executed by facsimile and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
[Remainder of Page Intentionally Left Blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the day and year first above written.
 

  YOU ON DEMAND HOLDINGS, INC.                     By:
 /s/ Marc Urbach
     
Marc Urbach
     
President and Chief Financial Officer
                     
/s/ Shane McMahon
     
Shane McMahon
 

 
 
2

--------------------------------------------------------------------------------